Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 1 of 22   PageID 119



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                      )
  VISANJI GALA, and JAYA GALA,        )
                                      )
         Plaintiffs,                  )
                                      )
  v.                                  )    No. 2:20-cv-2265-SHM-tmp
                                      )
  TESLA MOTORS TN, INC., and          )
  TESLA MOTORS, INC.,                 )
                                      )
         Defendants.                  )
                                      )

       ORDER GRANTING DEFENDANTS’ MOTION TO COMPEL ARBITRATION

       Before the Court is Defendants Tesla Motors TN, Inc. and

 Tesla Motors, Inc.’s (“Defendants”) May 15, 2020 Motion to Compel

 Arbitration (the “Motion to Compel”). (D.E. No. 11.) Plaintiffs

 Visanji Gala and Jaya Gala (“Plaintiffs”) responded on May 21,

 2020.    (D.E. No. 13.)   Defendants replied on June 8, 2020.       (D.E.

 No. 15.)

       For the following reasons, Defendants’ Motion to Compel is

 GRANTED.

 I.    Background

       Plaintiffs bring six claims: rescission, fraud, breach of

 contract/warranty,        breach     of     implied      warranty       of

 merchantability, breach of implied warranty of fitness for a

 particular use, and Magnuson-Moss Warranty Act violations, 15

 U.S.C. §§ 2301, et seq.      (D.E. No. 1-2, 4-7 ¶¶ 15-34.)
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 2 of 22   PageID 120



       On October 9, 2019, Plaintiffs leased a 2019 Tesla Model S

 from Defendants.     (D.E. No. 1-2, p. 2 ¶ 7.)       The Motor Vehicle

 Order Agreement contains the following arbitration provision:

            Agreement to Arbitrate.   Please carefully read this
       provision, which applies to any dispute between you and
       Tesla, Inc. and its affiliates, (together “Tesla”).

            If you have a concern or dispute, please send a written
       notice describing it and your desired resolution to
       resolutions@tesla.com.

            If not resolved within 60 days, you agree that any
       dispute arising out of or relating to any aspect of the
       relationship between you and Tesla will not be decided by
       a judge or jury but instead by a single arbitrator in an
       arbitration administered by the American Arbitration
       Association (AAA) under its Consumer Arbitration Rules.
       This includes claims arising before this Agreement, such as
       claims related to statements about our products.

            We will pay all AAA fees for any arbitration, which
       will be held in the city or county of your residence. To
       learn more about the Rules and how to begin an arbitration,
       you may call any AAA office or go to www.adr.org.

            The arbitrator may only resolve disputes between you
       and Tesla, and may not consolidate claims without the
       consent of all parties. The arbitrator cannot hear class
       or representative claims or requests for relief on behalf
       of others purchasing or leasing Tesla vehicles. In other
       words, you and Tesla may bring claims against the other
       only in your or its individual capacity and not as a
       plaintiff or class member in any class or representative
       action. If a court or arbitrator decides that any part of
       this agreement to arbitrate cannot be enforced as to a
       particular claim for relief or remedy, then that claim or
       remedy (and only that claim or remedy) must be brought in
       court and any other claims must be arbitrated.

            If you prefer, you may instead take an individual
       dispute to small claims court.

            You may opt out of arbitration within 30 days after
       signing this Agreement by sending a letter to: Tesla, Inc.;

                                     2
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 3 of 22    PageID 121



        P.O. Box 15430; Fremont, CA 94539- 7970, stating your name,
        Vehicle Identification Number, and intent to opt out of the
        arbitration provision. If you do not opt out, this agreement
        to arbitrate overrides any different arbitration agreement
        between us, including any arbitration agreement in a lease
        or finance contract. [D.E. No. 11-3, 3.]


 The Lease Agreement contains an arbitration clause with identical

 language.    (See D.E. No. 11-14, p. 3, ¶ 33.)

         The Tesla Model S was valued at $92,690.          (Id. at 1.)   The

 monthly payments totaled $45,965.52 over the life of the lease.

 Plaintiffs paid $4,964.06 as a Capitalized Cost Reduction and

 $1750.00 in fees and taxes.          (Id.)      Plaintiffs were to pay

 $52,680.01 by the end of the lease.              (See id.)      The Gross

 Capitalized Cost of the Tesla was based entirely on the value of

 the vehicle.    (See id.)

        Plaintiffs allege that about a week after they signed the

 lease the vehicle accelerated on its own and crashed into their

 garage.   (D.E. No. 1-2, p. 3 ¶ 10.)        On March 3, 2020, Plaintiffs

 sued    Defendants   in   the    Chancery    Court   of   Shelby    County,

 Tennessee, seeking monetary damages of not less than $50,000.

 (See id.)      Plaintiffs sought rescission of the contract, or

 compensatory damages of not less than $50,000.            (Id. at p. 7, ¶¶

 1-2.) Plaintiffs also sought $150,000 in punitive damages and

 reasonable attorney’s fees under the Magnuson-Moss Warranty Act,

 15 U.S.C. § 2310(d)(2).         (Id. at p. 8, ¶¶ 3-4.)       On March 13,



                                      3
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 4 of 22       PageID 122



 2020, Defendants received Plaintiffs’ Summons and Complaint.

 (D.E. No. 1 at 1.)

       On April 9, 2020, Defendants removed the case to this Court.

 (D.E. No. 1.)       The bases for removal were that Plaintiffs sought

 $50,000 or more in damages under the Magnuson-Moss Act and that

 Plaintiffs’ state and federal claims derived from a common set

 of facts.     (Id. at 2-3.)

       On    April     10,   2020,   Defendants    filed    their    Corporate

 Disclosure Statement.         (D.E. No. 8.)      Defendants disclosed that

 Tesla Motors TN, Inc., is a wholly owned subsidiary of Tesla,

 Inc.,   which    is     a   publicly    traded   company   with    no   parent

 corporation owning 10% or more of its stock.                (Id. at ¶1-2.)

 Defendants represented that Plaintiffs had incorrectly named

 Tesla Motors, Inc., and that Tesla, Inc. was the appropriate

 Defendant.      (Id.)

       On April 13, 2020, Defendants filed a Consent Motion for an

 Extension of Time to Respond to the Complaint under Rule 6 and

 Rule 81.      (D.E. No. 9, 1.)          Defendants represented that the

 COVID-19 pandemic had disrupted normal business operations and

 was good cause for a reasonable extension of time.                 (Id. at 2,

 ¶ 4.)      Plaintiffs consented.         (Id. at 2, ¶ 5.)     On April 16,

 2020, the Court granted Defendants’ Motion and extended the time

 to respond to May 15, 2020.            (D.E. No. 10.)



                                          4
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 5 of 22   PageID 123



       On May 15, 2020, Defendants filed this Motion to Compel

 Arbitration.    (D.E. No. 11.)    Defendants contend that Plaintiffs

 are bound by the arbitration provisions in the Motor Vehicle

 Order and Lease Agreements and that the Court should dismiss

 Plaintiffs’ Complaint and compel arbitration.          (Id. at 1.)


 II.   Jurisdiction and Choice of Law

       A. Jurisdiction

       The   Court    has    federal       question   jurisdiction     over

 Plaintiffs’ Magnuson-Moss Warranty Act claim and supplemental

 jurisdiction over all other claims.          The Magnuson-Moss Warranty

 Act permits “a consumer who is damaged by the failure of a

 supplier, warrantor, or service contractor to comply with any

 obligation under this chapter, or under a written warranty,

 implied warranty, or service contract” to “bring suit for damages

 and other legal and equitable relief.”           15 U.S.C. §2310(d)(1).

 The Court has jurisdiction when the amount in controversy is

 $50,000 or more.    See 15 U.S.C. § 2310(d)(3)(B) (The court lacks

 jurisdiction “if the amount in controversy is less than the sum

 or value of $50,000 (exclusive of interests and costs) computed

 on the basis of all claims to be determined in this suit”).

 Finance charges are not included in determining the amount in

 controversy.    Golden v. Gorno Bros. Inc., 410 F.3d 879, 885 (6th

 Cir. 2005).    Plaintiffs seek monetary damages of not less than


                                       5
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 6 of 22            PageID 124



 $50,000.        (D.E. No. 1-2, p. 7 ¶¶ 2.)            The Court has federal

 question jurisdiction.

       The Court has supplemental jurisdiction over Plaintiffs’

 state-law claims.          Under 28 U.S.C. § 1367(a), the Court has

 supplemental jurisdiction over related claims that “form part of

 the same case or controversy under Article III of the United

 States Constitution.”          All of Plaintiffs’ claims relate to the

 lease of the vehicle.         (See D.E. No. 1-2, pp. 4-7, ¶¶ 15-34.)

       B. Choice of Law

       Under the Federal Arbitration Act (the “FAA”), 9 U.S.C. §§

 1, et seq., arbitration agreements may be invalid on grounds

 that “exist at law” for the revocation of contracts. See 9 U.S.C.

 §   2.    “In    other    words,    whether    an    arbitration       clause    is

 enforceable       is     governed   by   state      law.”    Stutler    v.     T.K.

 Constructors, Inc., 448 F.3d 343, 345 (6th Cir. 2006). State law

 determines the applicability of contract defenses such as fraud,

 duress,     or    unconscionability.         Doctor's       Assocs.,    Inc.     v.

 Casarotto, 517 U.S. 681, 686–87 (1996); see Floss v. Ryan's Fam.

 Steak House, Inc., 211 F.3d 306, 314–15 (6th Cir. 2000).

       When there is no dispute that a certain state's substantive

 law applies, the court need not conduct a choice-of-law analysis

 sua sponte. See GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080,

 1085 (6th Cir. 1998).         The Motor Vehicle Order Agreement adopts

 the law of the state in which Defendants are licensed to sell

                                          6
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 7 of 22   PageID 125



 motor vehicles that is nearest to Plaintiffs’ address.              (D.E.

 11-3, 3.)    Both parties assume that Tennessee law applies.           The

 Court will apply Tennessee substantive law.

 III. Standard of Review

       The FAA strongly favors arbitration.          See EEOC v. Waffle

 House, Inc., 534 U.S. 279, 289 (2002).        The Court is required to

 determine whether there is a valid arbitration clause and whether

 the claims fall within the scope of the agreement.             Landis v.

 Pinnacle Eye Care, LLC., 537 F.3d 559, 561 (6th Cir. 2008).

 “[A]s a matter of federal law, any doubts concerning the scope

 of arbitrable issues should be resolved in favor of arbitration,

 whether the problem at hand is the construction of the contract

 language itself or an allegation of waiver, delay, or a like

 defense to arbitrability.”      Moses H. Cone Mem'l Hosp. v. Mercury

 Constr. Corp., 460 U.S. 1, 24-25 (1983).

       When there is a written agreement to arbitrate and a party

 refuses to arbitrate, the other party may petition the district

 court to order the refusing party to comply with the terms of

 the agreement. See 9 U.S.C. § 4. “When asked by a party to compel

 arbitration under a contract, a federal court must determine

 whether the parties agreed to arbitrate the dispute at issue.”

 Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000) (citing

 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

 U.S. 614, 626 (1985)).

                                     7
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 8 of 22   PageID 126



       The showing necessary to compel arbitration absent trial is

 the same as the showing necessary for summary judgment in a civil

 action. See Great Earth Cos., Inc. v. Simons, 288 F.3d 878, 889

 (6th Cir. 2002) (citing Doctor's Assocs., Inc. v. Distajo, 107

 F.3d 126, 129-30 (2d Cir. 1997)). The movant bears the burden to

 establish the existence of “a binding agreement to arbitrate.”

 In re First Thermal Sys., Inc., 182 B.R. 510, 513 (Bankr. E.D.

 Tenn. 1995). If that showing is made, the burden shifts to the

 nonmovant to demonstrate that the validity of the agreement is

 “in issue.” Great Earth Cos., 288 F.3d at 889. To show that the

 validity of an arbitration agreement is “in issue,” “the party

 opposing arbitration must show a genuine issue of material fact

 as to the validity of the agreement to arbitrate.” Id.

 IV.   Analysis

       Defendants ask the Court to compel arbitration.         Plaintiffs

 respond that the arbitration clause is invalid because it is

 vague and Defendants have waived their right to arbitration.

       A.   Agreement to Arbitrate

       Defendants have met their initial burden to establish that

 there is a binding agreement to arbitrate.        Clicking a button to

 accept a contract online is a valid method of signing a contract.

 See Sgouros v. TransUnion Corp., 817 F.3d 1029, 1033-1034 (7th

 Cir. 2016) (“Courts around the country have recognized that this

 type of electronic ‘click’ can suffice to signify the acceptance

                                     8
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 9 of 22        PageID 127



 of a contract.”).            Tennessee law recognizes the validity of

 electronically signed contracts.             Tenn. Code Ann. § 47-10-107(d)

 (“If    a   law    requires    a   signature,       an   electronic   signature

 satisfies the law.”)           Plaintiff Visanji Gala had to agree to

 the Motor Vehicle Order Agreement, which included the arbitration

 agreement, to select the Place Order button on the Tesla website.

 (See D.E. No. 11-4, ¶¶ 2-4.)            Visanji Gala also had to agree to

 the Lease Agreement, which included the arbitration agreement,

 and he signed the Lease Agreement electronically on the Tesla

 website.     (See D.E. No. 11-8, ¶¶ 4-12; D.E. No. 11-14.)


        Plaintiff Jaya Gala is bound by the Agreements under the

 doctrine of equitable estoppel.               “A nonsignatory is estopped

 from refusing to comply with an arbitration clause ‘when it

 receives     a    “direct”    benefit   from    a    contract   containing   an

 arbitration clause.’” Int'l Paper Co. v. Schwabedissen Maschinen

 & Anlagen GMBH, 206 F.3d 411, 418 (4th Cir. 2000) (quoting

 American Bureau of Shipping v. Tencara Shipyard S.P.A., 170 F.3d

 349, 353 (2d Cir. 1999).           Plaintiffs allege in their Complaint

 that “the Plaintiffs leased a 2019 Tesla Model S” “from Dealer

 and made and warranted by Manufacturer.”                 (D.E. No. 1-2, p. 2 ¶

 7.)    Jaya Gala is therefore bound by the Lease Agreement because

 she has admitted that she entered into it.                See Raebel v. Tesla,

 Inc., 451 F.Supp. 3d 1183, 1189 (D. Nev. 2020) (“Having already



                                          9
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 10 of 22                     PageID 128



 admitted that both Plaintiffs entered into the Agreement with

 Tesla, Plaintiffs cannot now claim that Wagner never assented to

 the Agreement.”).


          Plaintiffs        do    not     dispute     the    existence      of    the    Lease

 Agreement, nor do they argue that Jaya Gala is not bound because

 she did not sign the Agreement. (See D.E. No. 12-1, 5.) Instead,

 Plaintiffs argue that the arbitration agreement is void for

 vagueness          and    that    Defendants         have    waived      their   right    to

 arbitration.             (Id. at 5-12.)


          Defendants have met their initial burden to show that there

 is   a    binding         agreement      to   arbitrate.          As   explained       below,

 Plaintiffs have not met their burden to show that the validity

 of the arbitration agreement is at issue.


          B.    Vagueness

          Plaintiffs’ argument that the arbitration agreement is void

 for vagueness is not well taken.                        Plaintiffs argue that the

 arbitration agreement is vague based on the clause providing

 that, “[i]f you prefer, you may instead take your individual

 dispute       to    small       claims    court.”          (See   D.E.    No.    11-3,    3.)

 Plaintiffs          contend      that     the    small      claims       court   provision

 conflicts with the mandatory arbitration provision and that the

 phrase “small claims court” could have multiple meanings.



                                                 10
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 11 of 22       PageID 129



       Provisions that cases may be heard by small claims courts

 are common in arbitration agreements. See e.g., AT&T Mobility

 LLC v. Concepcion, 563 U.S. 333, 337 (2011) (the arbitration

 agreement contained the clause “that either party may bring a

 claim in small claims court in lieu of arbitration”); Strawn v.

 AT&T Mobility, Inc., 593 F.Supp. 2d 894, 895 (S.D. W.Va. 2009)

 (“Notwithstanding       the   foregoing,    either    party     may   bring   an

 individual action in small claims court”); Kinney v. Advance

 America, C.A. No. 4:07-3532; 2008 WL 4191944 at *10 (D. S.C.,

 Sept. 5, 2008) (arbitration provision stating “YOU ARE WAIVING

 YOUR RIGHT TO HAVE A COURT, OTHER THAN A SMALL CLAIMS TRIBUNAL,

 RESOLVE ANY DISPUTE…”).

       The    American    Arbitration       Association    recommends       that

 arbitration agreements permit cases to be heard by small claims

 courts.     Jenkins v. First American Cash Advance of Georgia, LLC,

 400 F.3d 868, 879 (11th Cir. 2005) (the American Arbitration

 Association     “expressly      states      that     consumer     arbitration

 agreements, like those at issue here, should offer all parties

 the option of seeking adjudication in a small claims tribunal”).

 Provisions in arbitration agreements allowing a case to be heard

 by small claims courts are beneficial to consumers.                   See Cicle

 v Chase Bank USA, 583 F.3d 549, 555 (8th Cir. 2009) (“Small

 claims court provides ‘a practical remedy’ -- an alternative

 venue for vindication of Cicle’s rights with a judicial process

                                      11
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 12 of 22    PageID 130



 specifically designed for claims like hers.”);                Jenkins, 400

 F.3d. at 879 (“the provision providing access to small claims

 tribunals was intended to benefit, not injure, consumers”).

          The provision allowing claims to be heard by a small claims

 court does not make the arbitration agreement vague.            Plaintiffs

 do not cite any case where another court has held an arbitration

 agreement vague on the basis of a similar provision.             (See D.E.

 No. 12-1, 5-8.)       The provision permits “an alternative venue”

 for some claims.      See Cicle, 583 F.3d at 555.       The “small claims

 court” provision in this case is permissive: “if [plaintiffs]

 prefer, [they] may instead take [their] individual dispute to

 small claims court.”       (See D.E. No. 11-3, ¶ 13.)           Plaintiffs

 argue that the “small claims court” provision conflicts with

 other parts of the arbitration agreement that provide the case

 will not be heard by a judge.            (See id.)   Plaintiffs’ argument

 focuses on a purported conflict between provisions, rather than

 a vague provision.      The permissive language of the “small claims

 court” provision demonstrates that it does not conflict with

 provisions of the arbitration agreement that state the case will

 not be heard by a judge.

          The reference to “small claims court” is not vague.          There

 is   a    common   definition   of   a    “small   claims   court.”    That

 definition includes more than the monetary amount at issue.

 Black’s Law Dictionary defines a small claims court as “[a] court

                                      12
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 13 of 22    PageID 131



 that informally and expeditiously adjudicates claims that seek

 damages below a specified monetary amount, usually claims to

 collect small accounts or debts.”          Court: Small-Claims Court,

 Black's Law Dictionary (11th ed. 2019).            There is no need for

 the agreement to define what a small claims court is.

       Plaintiffs argue that a small claims court could be the

 lowest court in which to bring a claim.             If so, the value of

 Plaintiffs’ claim exceeds the statutory maximum for a small

 claims   court,   that   court    would   lack   jurisdiction,      and    the

 provision is vague.       Plaintiffs contend the Tennessee General

 Sessions Court could be a small claims court, but this case would

 exceed the jurisdictional limits of that court.

       Small claims courts in some states have maximum recovery

 amounts, such as $6,000 or $10,000.         See e.g., Mich. Comp. Laws

 Ann. § 600.8401 (setting the jurisdictional maximum at $6,000);

 Ind. Code Ann. § 33-29-2-4 (setting the jurisdictional maximum

 at $8,000); Okla. Stat. Ann. tit. 12, § 1751 (setting the

 jurisdictional     maximum   at   $10,000).       The   Tennessee    General

 Sessions Court has jurisdiction over claims up to $25,000.                 See

 Ciccio   v.   SmileDirectClub,     LLC,   No.    3:19-cv-00845,     2019    WL

 8298262 at *1 n 1 (M.D. Tenn. Dec. 2, 2019) (noting Tennessee

 judicial statues do not discuss small claims courts, but the

 General Sessions Court handles small claims up to $25,000); Tenn.

 Code Ann. § 16-15-501.       At least one court has considered the

                                     13
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 14 of 22   PageID 132



 General Sessions Court a small claims court in Tennessee.               See

 Ciccio, 2019 WL 8298262 at *1 n 1.

       Whether the Tennessee General Sessions Court is a small

 claims court and whether Plaintiffs could have brought their

 claims in General Sessions Court are not determinative.              First,

 the definition of small claims court includes more than the

 monetary limit on claims before it.         Second, that the potential

 “small claims court” remedy may be unavailable to Plaintiffs

 because of the nature and amount of their claims does not make

 the arbitration agreement vague.

       Even if Plaintiffs were correct and the provision in the

 arbitration agreement permitting claims to be brought in small

 claims court were vague, that provision would be severable.             The

 applicable    state   law   of   contract   formation   determines      the

 enforceability of an arbitration agreement.         Morrison v. Circuit

 City Stores, Inc., 317 F.3d. 646, 666 (6th Cir. 2003).               A void

 arbitration clause may be severed from the rest of an arbitration

 agreement under Tennessee law. Brubaker v. Barrett, 801 F. Supp.

 2d 743, 756 (E.D. Tenn. 2011), (citing Chapman v. H&R Block Mort.

 Corp., No. E2005-00082-COA_R3-CV, 2005 WL 3159774 at *8 (Tenn.

 Ct. App. Nov. 28, 2005)).        Whether an arbitration clause should

 be severed under Tennessee law is based on the intent of the

 parties.     Brubaker, 801 F. Supp. 2d at 756, (citing Bratton v.

 Bratton, 136 S.W.3d 595, 602 (Tenn. 2004)).

                                     14
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 15 of 22              PageID 133



        The provision permitting Plaintiffs to bring a claim before

 a small claims court is severable from the arbitration agreement

 if the Court finds that the provision is void.                        The arbitration

 agreement provides that, “you agree that any dispute arising out

 of or relating to any aspect of the relationship between you and

 Tesla will not be decided by a judge or jury but instead by a

 single arbitrator in an arbitration. . .” (D.E. No. 11-13, p.3.)

 The arbitration agreement later provides an exception that, “[i]f

 you prefer, you may instead take an individual dispute to small

 claims court.”          (Id.)   The arbitration agreement also contains

 a severability clause which provides that if “any part of this

 agreement to arbitrate cannot be enforced as to a particular

 claim for relief or remedy (such as injunctive or declaratory

 relief) then that claim or remedy (and only that claim or remedy)

 shall be severed. . .”           (Id.)

        The    provision         requiring          arbitration         unambiguously

 demonstrates that the parties intended their disputes to be

 arbitrated.       The provision permitting a small claims court as an

 alternative forum, in contrast, uses permissive language and

 does    not   modify     the    arbitration        agreement’s        clear   language

 demonstrating      that     arbitration       is    the    default      standard   for

 disputes under the agreement.             The two do not conflict.                 Even

 given a conflict, however, the severability clause would permit

 the    severing    of    claims   and    remedies         such   as    equitable   and

                                          15
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 16 of 22       PageID 134



 injunctive relief.         It would permit the severing of the “small

 claims court” remedy as well.           None of Plaintiffs’ arguments for

 vagueness is meritorious.           Even if those arguments had merit,

 the vague provision would be severable.

       C.     Waiver of Arbitration Agreement

       Plaintiffs argue that Defendants have waived their right to

 arbitrate by their proceedings in this Court. That argument is

 not well taken.


       A party may waive its right to arbitration.                   “A party

 implicitly waives its arbitration right” “when (1) the party’s

 acts are ‘completely inconsistent’ with its arbitration right

 and (2) the party’s conduct is prejudicial to an opposing party—

 for example, when the party significantly delays asserting its

 arbitration right.”          Borror Property Management, LLC v. Oro

 Karric North, LLC, --F.3d-- (6th Cir. 2020); 2020 WL 6336316 at

 *2.   The party asserting waiver must demonstrate both that there

 was inconsistency and that there was actual prejudice.                   Shy v.

 Navistarn Intern. Corp., 781 F.3d 820, 828 (6th Cir. 2015).                    A

 party      removing   a    case    to   federal     court   does   not    waive

 arbitration.      Dantz v. American Apple Group, LLC, 123 Fed. Appx.

 702, 707 (6th Cir. 2005) (“mere removal of a case to federal

 court,     and   nothing   more,    does     not   constitute   waiver    of   a

 defendant’s right to arbitration.”); Andrews v. TD Ameritrade,

 Inc., 596 Fed. App’x. 366, 371 (6th Cir. 2014) (“Removal to
                                         16
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 17 of 22   PageID 135



 federal court does not waive a party’s otherwise enforceable

 right to arbitrate.”).


       Plaintiffs argue that Defendants waived their right to

 arbitrate    by   removing   to   federal    court   because   Defendants

 selected the forum in which they wished to defend.          Removal does

 not automatically waive arbitration.            See Andrews, 596 Fed.

 App’x. at 371.      Plaintiffs assert that Hurley v. Deutsche Bank

 Trust Co. Americas, 610 F.3d 334 (6th Cir. 2010), stands for the

 proposition that a defendant’s use of procedural tools to select

 the forum for the case demonstrates an intent to litigate the

 case in that forum.      That argument is unpersuasive. In Hurley,

 the court held that, because the defendant litigated the case

 for two years, filed dispositive motions without referencing the

 arbitration agreement, and filed a motion to change venue, the

 defendant’s    actions    were    “completely   inconsistent    with   any

 reliance on an arbitration agreement.”          See Hurley, 610 F.3d at

 338-340. Plaintiffs rely on KenAmerican Resources, Inc. v. Potter

 Grandchildren, LLC, 916 F.Supp.2d 799 (E.D. Ky. 2013), for the

 proposition that a party seeking removal waives its right to

 arbitration.      KenAmerican analyzed waiver in the context of the

 plaintiff’s filing the complaint, the defendant’s removing the

 case, and the plaintiff then seeking to enforce the arbitration

 agreement against the defendant.          KenAmerican, 916 F.Supp.2d at



                                      17
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 18 of 22       PageID 136



 801-802.     Neither Hurley nor KenAmerican supports Plaintiffs’

 argument.    The defendant in Hurley actively litigated the case

 for two years.       The plaintiff in KenAmerican initiated the case

 in contravention of the arbitration agreement the plaintiff later

 asserted.    Defendants did not waive arbitration by removing to

 federal court.


        Plaintiffs next argue that, even if removal alone does not

 constitute waiver, the combination of Defendants’ removing the

 case, filing corporate disclosures, and filing a motion to extend

 time   to   file   a   response    was       completely   inconsistent    with

 Defendants’ arbitration right.           The Sixth Circuit has held that

 a party’s actions are completely inconsistent with arbitration

 when it fails to raise arbitration in its answer, asserts a

 counterclaim for breach of contract, and schedules and requests

 discovery    after     the   end   of    formal   settlement   discussions.

 Johnson Assocs. Corp. v. HL Operating Corp., 680 F.3d 713, 718-

 719 (6th Cir. 2012).         A delay of more than a year while actively

 participating in litigation is completely inconsistent with the

 right to arbitrate a case.              See Hurley, 610 F.3d at 338-339

 (holding the defendants waived their right to arbitration by

 actively litigating the case for two years and filing dipositive

 motions before asserting arbitration); Manasher v. NECC Telecom,

 310 Fed. App’x 804, 806 (6th Cir. 2009) (the defendant “waived



                                         18
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 19 of 22   PageID 137



 whatever right to arbitrate it may have had by failing to plead

 arbitration      as   an   affirmative    defense     and   by     actively

 participating in litigation for almost a year without asserting

 that it had a right to arbitration.”).


       Defendants’ actions were not completely inconsistent with

 their right to arbitrate this case. None of Defendants’ motions

 or proceedings is based on the merits of the case.               Defendants

 have not filed any dispositive motions or any motions addressing

 the merits of the case.         Defendants requested an extension of

 time because of the difficulty they experienced during the COVID-

 19 Pandemic.     (See D.E. No. 9, ¶ 4.)      A motion on that basis is

 not completely inconsistent with Defendants’ assertion of their

 right to arbitrate.


       Defendants were required to file their corporate disclosure

 statement under Rule 7.1.         Fed.R.Civ.P Rule 7.1.           Corporate

 disclosure statements are necessary to inform the Court about

 possible judicial disqualification.         See Plotzker v. Lamberth,

 3:08cv00027; 2008 WL 4706255 at *12 (W.D. Va. 2008) (“[t]he

 purpose of the disclosure statements required by Rule 7.1 is to

 assist     the    court    in   making    decisions     about     possible

 disqualification”); Fed.R.Civ.P. Rule 7.1, Notes of Advisory

 Committee on 2002 Amendments (“This information will support




                                     19
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 20 of 22       PageID 138



 properly informed disqualification decisions in situations that

 call for automatic disqualification under Canon 3C(1)(c)”).


        In cases where courts have found a party waived arbitration

 by actions completely inconsistent with arbitration, the waiving

 party filed dispositive motions or failed to assert arbitration

 and proceeded with discovery and counterclaims.                  In this case,

 Defendants filed the Motion to Compel before answering.                   (See

 D.E. No. 11.)         There had been no discovery. There had been no

 counterclaims. Defendants did not delay for a year or more after

 Plaintiffs filed the case before Defendants asserted their right

 to arbitration.          Defendants moved for arbitration within two

 months of Plaintiffs’ filing the Complaint.                   (See D.E. No. 1;

 D.E.    No.    11.)       Defendants’       actions     are    not   completely

 inconsistent with their right to arbitrate.


        A party asserting waiver of an arbitration agreement must

 show   it     suffered    prejudice.        “In   the   arbitration   setting,

 prejudice tends to arise only after the wheels of justice have

 begun to turn.”        Borror, --F.3d-- at --; 2020 WL 6336316 at *3.

 Prejudice can result from a party’s spending time or money

 litigating the case before the other party asserts arbitration,

 or from one party using litigation to gain the upper hand and

 then invoking arbitration.        Id.       In Borror, the court held that

 defendant did not waive its right to arbitration, although


                                        20
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 21 of 22       PageID 139



 defendant’s      pre-litigation      letter    to   plaintiff     said    that

 defendant would proceed to litigation and that plaintiff needed

 to notify defendant within six days if plaintiff preferred to

 arbitrate.       Id.      The court concluded that plaintiff did not

 suffer prejudice because defendant’s letter did not cost the

 plaintiff time or money or cause any other disadvantage.                 Id.


       Defendants’ conduct has not been prejudicial to Plaintiffs.

 Plaintiffs’ entire argument for prejudice is that Defendants did

 not respond to Plaintiffs’ December 27, 2019 letter requesting

 a resolution of this matter.          (See D.E. No. 12-1, 15-16.)         That

 letter     was   mailed    before   litigation.     (See   D.E.   No.    1-2.)

 Plaintiffs then chose to litigate.            Plaintiffs have not had to

 engage in discovery or file responses to motions other than this

 Motion to Compel.           The case has not been referred to the

 Magistrate Judge, and no scheduling order has been entered.

 Plaintiffs have not been harmed by Defendants’ failure to respond

 to Plaintiffs’ pre-litigation letter.          Plaintiffs’ argument that

 Defendants waived their right to arbitration is not well taken.

 Plaintiffs have not met their burden to show that the validity

 of the arbitration agreement is at issue.


       D.     Dismissal of Case Pending Arbitration

       Defendants ask that the Court to dismiss this case pending

 arbitration.       (D.E. No. 11-1.)        Plaintiffs have not addressed


                                       21
Case 2:20-cv-02265-SHM-tmp Document 16 Filed 12/02/20 Page 22 of 22    PageID 140



 this issue.     (See D.E. No. 12-1.)      The alternative to dismissal

 would be to stay the case.      Whether to dismiss or stay is within

 the Court’s discretion.       See Ozormoor v. T-Mobile USA, Inc., 354

 Fed. App’x. 972, 975 (6th Cir. 2009) (rejecting the argument

 that   district     courts   were   required   to   stay   suits     pending

 arbitration rather than dismiss them); Moore v. Ferrellgas, Inc.,

 533 F.Supp.2d 740, 751 (W.D. Mich. 2008) (“the Court’s ability

 to dismiss a case is not limited when all issues raised in the

 complaint are arbitrable.”).          All of Plaintiffs’ claims are

 subject to arbitration.       Dismissal is the appropriate remedy.


 V.     Conclusion

        Defendants’ Motion to Compel Arbitration is GRANTED.             This

 case is DISMISSED WITHOUT PREJUDICE to the parties’ right to re-

 open it for entry of an arbitration award or for any other relief

 to which the parties may be entitled.          The parties are directed

 to proceed to arbitration in accordance with the terms of their

 agreement.

        SO ORDERED this 2nd day of December, 2020.



                                      /s/ Samuel H. Mays, Jr.
                                     SAMUEL H. MAYS, JR.
                                     UNITED STATES DISTRICT JUDGE




                                      22
